Title: To George Washington from Jonathan Trumbull, Sr., 5 September 1775
From: Trumbull, Jonathan Sr.
To: Washington, George



Sir
Lebanon [Conn.] 5th September 1775.

Your Excellency’s favour of the 2nd instant was delivered to me last night; This afternoon received Genl Schuyler’s of the 31st August—He has ordered the Lead to Albany with directions to forward it by the most direct route to your Camp.
We are infested by Ministerial Ships and Transports—I gave your Commissary General a Narrative yesterday—beg leave to refer you to him, from the haste of this Express—Our Coasts are kept in continual Alarm, Three Ships of War with thirteen other Vessels of divers sorts were seen off Fisher’s Island and in the Sound yesterday, they have gained no provisions from the Main—have heard nothing from Montaug or any part of Long-Island—New London is in great fears, and Stonington expect another Attack—I have Ordered The new raised Levies to Guard and defend those two places, and the Coasts as far as Connecticut River—there are likewise four Companies of them beyond the river for Defence in those parts—This appears absolutely necessary for their Security at present—Hope this use of them ’till these dangers are over, will neither injure or hinder any of your Operations.
Whether these are the same Ships your Excellency noticed us off remains uncertain—Yesterday Ordered the best intelligence to be gained to render that matter more certain.
Lords day morning, constrained by the Weather, came into the Harbour at New London, a Schooner taken by the Rose, Capt. Wallace at Stonington four hands on board, One a White Man sent to Windham Goal, the Other Three Negroes, two belonging to Govr Cook, & one to Newport—Ordered to be returned

to their Masters—And The Schooner to her Owner—General Schuyler’s Army is moved forward, a few days will determine the Event.
I have Ordered our Commissaries in the Several Counties to send to your Camp all the Hunting Shirts they can procure. I am, with great Esteem and Regard Sir Your very Obedient and most Humble Servant

Jonth. Trumbull

